DETAILED ACTION
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
The application is considered as having earliest effective filing date of 2018/12/20 based on the filing date of PCT/CN2018/122267, since the foreign priority document CN201711446172.1 filed on 2017/12/27 does not disclose identical scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 18-19, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shows (US 9,342,374) in view of Nitta (US 10,147,181).

obtaining an input (5:22-25, input signals); and
processing the image using a processing program (fig. 3, OS 136), the processing program including optimized computation units (fig. 4, threads 131 on reassigned processor 420);
wherein the optimized computation units are obtained according to a process (fig. 3, thread optimized 320), the process including:
obtaining a plurality of initial computation units (fig. 2, processors 110/120, cores 200/…/227; fig. 4, threads 131 on initial primary processors 410/420) of the processing program, each of the plurality of initial computation units having a type of parameter (fig. 3, core utilization rate 322, utilization rate threshold 324 etc.) indicating operational performance of the plurality of initial computation units, each of the type of parameter having a parameter value (fig. 3, rate 322, threshold 324);
determining one instruction set (fig. 1, apps 138) that the CPU supports;

generating each of the optimized computation units by optimizing a corresponding initial computation unit (fig. 4, initial primary processor 410) of the plurality of initial computation unit using the instruction set (fig. 6A, divide the list of threads 616), based on a plurality of parameter values (fig. 4, such as utilization rate 322, threshold 324, number of threads 326 and timer 328) of a specific type of parameter (fig. 5, thread utilization 506, core utilization 508) for the plurality of initial computation units.
Nitta further discloses an image (fig. 15, image 202).
Shows and Nitta are analogous art because they are from the similar problem solving area in processing and optimizing input data. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shows and Nitta before him or her to modify the input device of Shows to include the image input devices of Nitta, thereafter Show’s system (fig. 6A) is used for optimizing Nitta’s image data (fig. 15, processor 207). The suggestion and/or motivation for doing so would be obtaining the advantage of improved image data processing performance. Therefore, it would have been obvious to combine Show 

As to claim 8, Shows discloses the method of claim 7, wherein the instruction set includes an x86 instruction set (2:1, intel).

As to claim 9, Shows discloses the method of claim 7, wherein the one type of parameter indicating operational performance of the plurality of initial computation units includes an operation time (fig. 6A, core utilization rate 610).

As to claim 10, Shows discloses the method of claim 7 comprising: determining a ranking (fig. 6A, sort the list 610) of the plurality of initial computation units based on the plurality of parameter values of the specific type (fig. 3, rate 322, threshold 324, number of threads 326, timer 328).

As to claim 11, Shows discloses the method of claim 10 comprises ranking the plurality of initial computation units according to their operation times in a descending order (17:34-36, decreasing non-utilization rates).

As to claim 12, Shows discloses the method of claim 10 comprises generating the each of the optimized computation units 

As to claim 13, Shows discloses the method of claim 12, comprises: determining an expected total operation time (fig. 3, timer 328) of the processing program; selecting the initial computation unit based on the expected total operation time and the operation time associated with the plurality of initial computation units (fig. 4, assigning threads 131 to re-assigned processor 420 from initial primary processor 410); and optimizing the each of the initial computation units using the one instruction set (fig. 4, re-assigned processor 420).

As to claims 18-19, 1-2 and 23, Shows discloses the method of claim 18, wherein the multiple types of parameters (fig. 3, utilization rate 322, threshold 324, number of threads 326, timer 328) indicating the operational performances of the plurality of initial computation units includes two of an operation time (fig. 3, utilization rate 322) of the plurality of initial computation units, a resource (fig. 3, utilization rate 322) of the CPU occupied by the plurality of initial computation units, and a count 

As to claim 3, Shows discloses the method of claim 1, wherein the CPU include two cores (fig.2, cores) corresponding to two threads and processing the medical image by implementing the processing program using the two threads (fig. 4, threads 131 A/B/C/D/E/F/G/H).

	As to claim 4, Shows discloses the method of claim 1, wherein the medical image is generated by a single modality imaging device (fig. 1, input devices 142).

	As to claims 5-6, Nitta discloses the method of claim 4, wherein the single modality imaging device includes a PET-CT imaging device (22:27-30 CT imaging).

	As to claim 29, Nitta discloses the method of claim 7, comprises optimizing the corresponding initial computation unit by compiling instructions (fig. 5, assign thread to execute on processors 510/520 based on core utilization 508) included in the corresponding initial computation unit based on the instruction set.

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-17 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The claim features of “determining an expected total operation time after optimizing the initial computation unit, determining an estimated total operation time based on the operation times, and determining whether the estimated total operation time is less than or equal to the expected total operation time as recited in claim 14 and similarly illustrated in figure 9.
Further, the claim terms “initial computation units” and “optimized computation units” are understood as software implemented processes of a processing program in view of specification.
Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Shows does not disclose “generating optimized computation units by optimizing a corresponding initial computation unit … based on a plurality of parameter values of a specific type of parameter …” as required by independent claims (p.18).
Examiner disagrees with applicant, because Shows discloses reassigning threads from initial primary processor to re-assigned processor based on utilization rates as shown in figs 3-4. Such an interpretation appeared to be consistent with applicant disclosed specification. For example, in applicant’s specification, para. 0116 and 133, the optimization is accomplished with consideration of “total operation time is less than or equal to the expected total operation time”. Applicant disclosed invention may add more threads in the processor for optimizations. Shows’ initial primary processor processing time for thread C is reassigned to processor P2 based on threshold value comparisons; thus the processors P1 and P2 are optimized for threads C.



Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182